DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2,865,256 to Marsh in view of US 8,181,563 to Peterken.
Re: claim 1, Marsh discloses the claimed invention including a gas-delayed blowback firearm 1, e.g., Fig. 1, comprising: a lower receiver 3; an upper receiver 2 (likened to receiver 87, e.g., Fig. 11) releasably coupled to the lower receiver, col. 7, lines 11-16 (e.g., 7:11-16)(see also explanation below); a barrel 6 (see also 88, e.g., Figs. 11-14) secured to the upper receiver, 7:17-19, the barrel having a cartridge chamber 96, an axial bore 89, and a barrel gas port 23a in fluid communication with the bore; a bolt assembly 90, see also, e.g., Fig. 11, configured to reciprocate in the upper receiver between a forward in-battery position (see explanation below) and a rearward position (whether so expressed, inherent in cycling the firearm); a cylinder housing 15a secured to the upper receiver, the cylinder housing having an internal gas chamber B2 and a cylinder gas port 34a in fluid communication with the gas chamber; a gas passageway 31a fluidly communicating the barrel gas port with the cylinder gas port; and a plunger 14a in the gas chamber secured to the bolt assembly (via 26a, 16:56-57) such that the plunger reciprocates with the bolt assembly (inherent in view of connection disclosed); wherein discharge of a cartridge received in the cartridge chamber temporarily pressurizes the gas chamber, applying a forward force to the plunger which causes the plunger to delay rearward travel of the bolt assembly, 17:63-18:64); except for a timing block on the bolt assembly and plunger secured to the timing block.
With respect to Fig. 14, Marsh discloses that “the annular groove 32a registers with the port 23a to conduct high pressure combustion gases to the buffer chamber B2 rearwardly of the piston so as to resist rearward movement of the bolt 90 and other parts of the main actuating mechanism,” 18:1-5, and that various conditions may cause this, 18:6-47.
Regarding the upper and lower receivers being “releasably coupled,” Marsh discloses “a frame group 3 attached to the bottom of the receiver group [2],” 7:14-15, which suffices to meet “releasably coupled,” claim 1, line 3.  To be attached at least implies the ability to detach.  Furthermore, or alternatively, it has been held that the recitation that an element is “capable of” performing a function, here, “releasably” meaning capable of release, is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.  Thus, whether expressly disclosed by Marsh, such need only be capable of releasable coupling, which, because it is disclosed as being attached, can be released from such coupling, presumably by reversing the steps involved in attaching frame group 3 to receiver group 2.
With respect to in-battery, Marsh discloses that the firearm is operable whether the bolt assembly is in a fully forward position, i.e., there is a certain distance within which the bolt assembly can be disposed forwardly and the firearm continue to be fully operational.  Thus, the bolt assembly is adequately in an in-battery position as recited.
Peterken teaches a bolt assembly, inter alia, 20, 26, e.g., Fig. 4, including a block 28 on the bolt assembly, e.g., Fig. 3A, and a plunger 60, e.g., Fig. 3B, secured to the block (via operating rod 18, rod lock 30, screws 32, 34, and holes 84, 86, 88) in the same field of endeavor for the purpose of implementing a gas tappet system.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Marsh as taught by Peterken in order to implement a gas tappet system.  Further rationale: All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Presuming an argument that Peterken fails to disclose a “timing” block, it has been held that the elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  See MPEP § 2131.  Peterken fairly discloses a block, which suffices.
Re: claim 2, Marsh fairly discloses wherein the plunger delays rearward travel of the bolt assembly until the pressure in the gas chamber decreases to a predetermined level whereby a rearward force applied by the cartridge against the bolt assembly overcomes the forward force applied to the plunger and moves the bolt assembly toward the rearward position.  This is asserted because Marsh discloses the firearm cycling normally once bullet 101 passes port 23a, i.e., chamber B2 is then fluidly connected to bore 89 and the pressure in the chamber decreases as the firearm continues to cycle normally.
Re: claim 3, Marsh in view of Peterken fairly discloses wherein the plunger includes a first end (nearest callout 78, e.g., Fig. 4, Peterken) secured to the timing block and a second end which rests in the gas chamber forward of the cylinder gas port (either Marsh or Peterken) when the bolt assembly is in the forward in-battery position.
Re: claim 4, Marsh further discloses wherein: the cylinder housing includes a rear end (leftmost end, as shown) having a hole defined therethrough (where rod 26a passes through wall 28a); the first end of the plunger extends rearwardly out of the hole in the rear end of the cylinder housing (as shown); and the second end of the plunger includes a plurality of baffles 29a, 30a.
Re: claim 5, Marsh further discloses wherein the gas chamber extends axially through the cylinder housing substantially parallel to the bore of the barrel (as shown).
Re: claim 6, Marsh further discloses wherein: the plunger includes a rod portion 26a and a head portion 29a; the rod portion has a rod diameter (as shown);27Attorney Docket No. 1331.00822Customer No. 153348 the head portion has a head diameter (as shown); the head diameter is greater than the rod diameter (as shown); the head portion rests in the gas chamber forward of the cylinder gas port when the bolt assembly is in the forward in-battery position (see above); the rod portion extends rearwardly from the head portion out of a rear end of the cylinder housing (as shown); while Peterken fairly teaches an end of a rod portion (nearest callout 78) opposite the head portion is secured to the timing block.

Evidence contrary to any of the above is welcome.

Allowable Subject Matter
Claims 11-20 have been allowed.
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
A statement of reasons for allowance will be included in a future notice of allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The remainder of cited references discloses the relevant state of the art in various gas-piston and/or delayed blowback type firearms.
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
13-Jun-22